atNotice of Pre-AIA  or AIA  Status

Applicant’s amendments dated 1/26/21 are hereby entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-10, and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-4, 6-10, and 21-29 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or a method of organizing human activity.

In regard to Claim 1, for example, the following limitations can be performed as a mental process by a human being alone and/or a method of organizing human activity, in terms of a human being providing
[a] system, comprising:
[…]
[…] health balance goal [data] […] comprising a plurality of health balance goals established by the plurality of users,
[…] receive an indication […] of a selected health balance goal selected from the plurality of health balance goals by the user,
wherein, upon receiving the indication of the selected health balance goal […] issue a request for approval of the selected health balance goal by a coach […],
[…] upon receiving approval from the coach: 
generate a meal plan, a workout plan, and a mindfulness plan based on the selected health balance goal,
store the meal plan, the workout plan, and the mindfulness plan in the health balance goal [data],
receive […] data indicating one or more user activities related to one or more of the meal plan, the workout plan, and the mindfulness plan,
store the received data within a progress [data] that is maintained within the data storage system […], and


[…] responsive to receiving a restaurant query from the [user];
[receive] location [data] of the user […],
calculate a current target B-count…time of day,
identify two or more restaurants within a distance of the location of the user,
analyze menus…format,
determine...menus,
identify…items, and
transmit [data] that represents…B-count format […];
	displaying…B-count […];
	displaying locations…of the user […], and
	displaying…list.

In regard to Claims 21 and 26, they are substantially the same as Claim 1.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or a method of organizing human activity.
Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a server, a plurality of client systems, a network, a data storage system, a user interface, automatically processing image data to extract data from an image, and detecting a user’s location based on GPS, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a server, a plurality of client systems, a network, a data storage system, a user interface, automatically processing image data to extract data from an image, and detecting a user’s location based on GPS, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figure 1, paragraph 920 in regard to OCR, and paragraph 79 in regard to GPS.

	
	
	
	
	
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412) in view of Wilson (US 2016/0063206), Brown (US 2005/0060194), Bennett (US 2013/0216982), and PGPUB US 20080058971 A1 by Graham (“Graham”).
Regarding claim 1, Brier teaches:
	a server (server – [0018], Fig. 1B (46)) providing a network service (network – [0018], Fig. 1B (50)) that is accessible to a plurality of users through a plurality of client systems (user machines connected with a network – [0018], Fig. 1B (26, 28)) communicatively coupled to the server via a network (network allows user machines to interact with a server – [0018], Fig. 1B (26/28, 50, 46)); and
	a data storage system storing a health balance goal database that is maintained by the server (server stores a database for storing and maintaining information such as goals – [0024], Fig. 1B (60)), the health balance goal database comprising a plurality of health balance goals established by the plurality of users (user provides profile information including their goals – [0016]-[0017], Fig. 1A (14)),
	wherein, upon being accessed by a user of one of the client systems (user logs onto the system – [0029], Fig. 2A (72)), the network service is operable to receive an indication from the client system of a selected health balance goal selected from the plurality of health balance goals by the user (system queries the user to obtain user goals – [0029], Fig. 2A (78)),
	wherein, upon receiving the indication of the selected health balance goal from the client system (user generates goals – [0016]), … ,
	wherein the network service is operable to, … :
		generate a meal plan, a workout plan, and a mindfulness plan based on the selected health balance goal (after receiving the user’s information for goals, the server generates a custom wellness plan, which are nutrition, fitness, and lifestyle (i.e. mindfulness) plans – [0032], [0037], Fig. 2A (80)),
		store the meal plan, the workout plan, and the mindfulness plan in the health balance goal database (server stores information for customized wellness plans – [0024]),
		receive, from the client system, data indicating one or more user activities related to one or more of the meal plan, the workout plan, and the mindfulness plan (receives and records wellness plan execution data for the user – [0044], Fig. 2B (100)),
		store the received data within a progress database that is maintained within the data storage system by the server (server stores information for historical data concerning executions of plans – [0024]), and
		transmit a user interface to the client system for display to the user (viewed on a screen – [0046]), the user interface generated based on the received data and visually depicting user progress towards meeting the selected health balance goal, the user progress based on the one or more user activities (graphical display of how the user has progressed toward the wellness goals – [0046], Fig. 3A (136), Fig. 3D), wherein the user interface includes at least one graph (display data for how the user has progressed towards the wellness goal in graphs – [0046]) … one or more other users (wellness plans can be tailored to particular groups (i.e. one or more other users – [0039]) … , the progress of the one or more other users retrieved from the progress database (server stores information for historical data concerning executions of plans, inherently the same for all users of the same system – [0024]), wherein the user and the one or more other users form a team supervised via the network service by the coach (particular groups, such as university athletics or military personnel, would have the same “coach” – [0039]);

	Brier fails to teach, but Wilson teaches:
	the network service is operable to issue a request for approval of the selected health balance goal by a coach via one of the client systems (an administrator approves patient goals – [0005], [0065], [0076])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of Brier to have an administrator approve patient goals, as taught by Wilson, to reduce a primary health risk of the patient toward a health goal (Wilson; [0005])

	Brier also fails to teach, but Brown teaches:
	[graph] visually comparing the user progress to progress of [one or more other users] towards health balance goals selected by the one or more other users (health graphs to compare progress with others following a similar plan – [0092])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of Brier to have progress graphs comparing the user’s progress with other similar user’s progress, as taught by Brown, to provide a concise, simple to understand, and familiar format (Brown; [0092]) for presenting information, and to provide motivation to the individual as a result of competition (Brown; [0093]).

Brier also fails to disclose, but Bennett teaches:
	wherein the network service is further operable to, responsive to receiving a restaurant query from the client system (automatically detect user location in a restaurants (device must “query” some source for a restaurant associated with the location) – [0256], Fig. 5D (440)):
		detect a location of the user of the client system (user device with GPS – [0254], [0256]),
		calculate a current target B-count according to the meal plan (receive a consumed nutrient amount for each nutrient in the target nutritional profile for the user (i.e. current target B-count based on the meal plan) – [0259], Fig. 5D (446)) and a time the restaurant query is received (consumption profile indicates all the foods the user has consumed in a time period before the current restaurant (i.e. based on the time the query is received) – [0259]), a B-count comprising a combination of macronutrient content and caloric content (target nutrient levels (includes calories and other (i.e. macro) nutrients) per meal – [0197]),

		query a restaurant database that is maintained within the data storage system by the server based on the location of the user to identify one or more restaurants (automatically detect a restaurant the user has entered based on the location of a GPS-enabled user device – [0256], Fig. 5D (440); it is inherent that in order to automatically detect a restaurant, the device must find (i.e. query) a restaurant from some source associated with the user location) within a distance of the location of the user (any restaurant is some distance of the user location – [0256]),
		analyze menus of the one or more restaurants to identify at least one menu item at a restaurant of the one or more restaurants within the current target B-count (optimize combinations of menu items (for the user’s target nutritional profile) to select menu options that meet the desired configuration (i.e. within the current target B-count) – [0263], Fig. 5D (450)), and
		transmit an updated user interface including at least one result indicating the at least one menu item and a location of the restaurant to the client system for display to the user (output the selected combinations of menu options – [0263], Fig. 5D (452); 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of Brier to automatically detect a restaurant the user is at based on GPS location and select menu options that comply with the user’s nutritional profile, as taught by Bennett, to provide menu recommendations to a visitor that would comply with the user’s nutritional goals (Bennett; [0033]).

Furthermore, Bennett also teaches employing a “standard B-count format…time-specific to the meal plan.”  See, e.g., paragraph 197 in regard to employing “time-dependent target levels” (“time-based B-counts”) for nutrients.  Bennet also teaches employing these target levels in order to find restaurant meals that meet those targets (see, e.g., paragraph 255).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have employed the time-dependent target levels for nutrients (“time-based B-counts”) as taught by Bennett to store data in the meal plan, as well as employed using those target levels in order to find restaurant meals that meet those targets, in order to help the user better meet his/her dietary goals.

Furthermore, while Bennett teaches outputting menu options as well as calculating whether or not those options meet the time-dependent target levels, to the extent that Bennett may fail to also teach outputting those target levels along with the menu options,
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have outputted the target levels matching the menu items in order to help the user make informed choices about restaurant dining.


Furthermore, to the extent that the otherwise cited prior art may fail to specifically teach analyzing menus of multiple restaurants in proximity of a user, providing menu items of each restaurant, and providing the location of each restaurant on a map, as well as providing an image of each identified menu item, however, in an analogous reference Graham teaches that functionality.  See, e.g., paragraphs 176-184.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Graham to that of the otherwise cited prior art, in order to make it easier for the user to maintain his/her health goals.

Regarding claim 2, modified Brier teaches all of the limitations of claim 1 above. Brier further teaches:
	wherein the selected health balance goal comprises a combination of a fitness goal, a mindfulness goal, and a nutrition goal (inherent, because the nutrition fitness, and lifestyle plans are based on goals, the goals are related to the plans – [0016]).
Regarding claim 3, modified Brier teaches all of the limitations of claim 1 above. Modified Brier fails to teach, but Bennett teaches:
	wherein the meal plan comprises a target B-count for each meal (target nutrient levels (includes calories and other (i.e. macro) nutrients) per meal – [0197]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to have target nutrition levels per meal, as taught by Bennett, to provide menu recommendations to a visitor of a restaurant that would comply with the user’s nutritional goals (Bennett; [0033])

Regarding claim 4, modified Brier teaches all of the limitations of claim 1 above. Modified Brier fails to teach, but Bennett teaches:
	responsive to receiving an indication that the user has consumed a menu item corresponding to the at least one result from the client system (receives a log call of consumed food to be recorded, where the food can be branded (i.e. menu item) – [0308], Fig. 7 (622)):
	update the progress database to include the indication that the user has consumed the at least one menu item (user selects a food in the database to be stored on the consumed foods database, where the selected food includes a branding (i.e. menu) – [0308], Fig. 7 (634), Fig. 24) and achieved the current target B-count (storing consumed food includes the various nutrients’ contribution to the user’s consumption profile – [0308], Fig. 7 (636)); and
	update the user interface for display to the user according to the updated progress database (exemplary screen displays target and actual nutrient consumption – Fig. 45; inherently “updated”, because it wouldn’t be an “actual” nutrient consumption if it never changed).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to have a consumed food database to log consumed branded food and their nutrient contribution and to display the target and actual nutrient consumption, as taught by Bennett, to calculate average caloric intakes to recommend meals (Bennett; [0216]) and to provide a means to track progress towards goals (Bennett; [0005]).
Regarding claim 6, modified Brier teaches all of the limitations above. Brier further teaches:
	generate a user interface including a visual depiction (display data concerning the user’s execution of the wellness plans – [0046])
	Modified Brier fails to teach, but Bennett teaches:
	receive a list of one or more ingredients for a meal (create a combination food with ingredients – Fig. 19);
	calculate a B-count of the meal based on the list of the one or more ingredients (displays the total calories of the combination food, would inherently include macronutrients for the macronutrient aspect of the meal plan – [0338], Fig. 19 (Calories), [0197 (target level nutrients)); and 
	[a visual depiction] of a macronutrient balance of the meal positioned adjacent to a visual depiction of an ideal macronutrient balance, and the calculated B-count (displays the target and actual levels of the user for a nutrient, and contributions by meal – [0347], Fig. 36C).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to create food combinations, calculate their nutrients, and display the macronutrient contribution of a meal to the target, as taught by Bennett, so that the user can select the combination when logging the foods rather than having to add each food item individually (Bennett; [0338]), and to provide statistics.
	It is noted that although Bennett’s display of the target nutrient amount and meal contribution amount are not strictly “adjacent”, the limitations is interpreted to be merely 
Regarding claim 9, modified Brier teaches all of the limitations above. Brier further teaches:
	wherein the network service is further operable to adjust one or more of the meal plan, the workout plan, and the mindfulness plan responsive to the user progress (modifications to the custom plan are generated based upon the user’s progress – [0017], Fig. 1A (24)).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412) in view of Wilson (US 2016/0063206), Brown (US 2005/0060194), Bennett (US 2013/0216982), and PGPUB US 20080058971 A1 by Graham (“Graham”), and further in view of Baarman (US 2012/0179665).
Regarding claim 7, modified Brier teaches all of the limitations of claim 1 above. Modified Brier fails to teach, but Baarman teaches:
	wherein receiving the data related to the one or more activities comprises receiving, from the client system, an image of a paper-based journal entry containing the data in a [text] format (acquiring an image of the nutritional label of the product – [0007]-[0008]), and automatically processing the image to extract data from the image (system processes the image with optical character recognition for nutritional information associated with the product – [0007]-[0008], [0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to have optical character recognition on the nutritional label associated with a product, as taught by Baarman, to record consumed products for monitoring health (Baarman; [0006]).
	It is noted that while Baarman does not disclose the optical character recognition to be used on a “handwritten” format, optical character recognition is a known technique in the art that is capable of processing handwritten data, and therefore meets the limitation. The system is structurally the same, and the “handwritten” format is merely intended use of the system on a certain type of text. See MPEP 2114(IV).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412) in view of Wilson (US 2016/0063206), Brown (US 2005/0060194), Bennett (US 2013/0216982), and PGPUB US 20080058971 A1 by Graham (“Graham”), and further in view of Pacione (US 2005/0113650).
Regarding claim 8, modified Brier teaches all of the limitations of claim 1 above. Brier further teaches:
	further comprising updating the user progress responsive to the user submitting the form and based on the plurality of user inputs (save the user’s entered information in the questionnaire – [0030], Fig. 3F).
	Modified Brier fails to teach, but Pacione teaches:
	wherein the user interface includes a form comprising a plurality of user inputs regarding sleep (sleep category based on data input by the user – [0143]), the plurality of user inputs including a bed time (data input by the user includes times the user went to sleep – [0143]), a wake-up time (data input by the user includes times the user woke up – [0143]), and a sleep quality (data input by the user includes rating a quality of the sleep – [0143])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of Brier to have sleep data input by the user for times when the user went to sleep and woke up and a rating of the quality of the sleep, as taught by Pacione, because poor sleep habits are a known part of an unhealthy lifestyle that causes health problems (Pacione; [0003]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Brier (US 2003/0204412) in view of Wilson (US 2016/0063206), Brown (US 2005/0060194), Bennett (US 2013/0216982), and PGPUB US 20080058971 A1 by Graham (“Graham”)., and further in view of Brown and Schwarzberg (US 2009/0075242).
Regarding claim 10, modified Brier teaches all of the limitations of claim 1 above. Modified Brier fails to teach, but Brown teaches:
	provide the user progress to the one or more other users for comparison to the progress of the one or more other users (compare progress with others following a similar plan, inherently applies to other users as well to receive and compare their scores to other scores – [0092])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to provide the user’s progress to other users for their comparison, as taught by Brown, to provide motivation to the individual as a result of competition (Brown; [0093]).
	Modified Brier also fails to teach, but Schwarzberg teaches:
	wherein the network service is further operable to receive comments relating to the user progress (system generates tailored messages to help the user progress – [0027]) or … , the comments input by the coach, the user, and the one or more other users, and display the comments via the user interface (inherent, the user must have an interface to display the messages to receive them – [0027]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of .

Claims 21-24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Brier in view of Wilson, in view of Bennett, Graham, PATENT US 10049598 B1 to Langheier et al (“Langheier”), Kostyukov (US 2012/0243792).
Regarding claim 21, see rejection of Claim 1 in regard to the combination of Brier, Wilson, Bennett, Graham.
	Furthermore, Brier also fails to teach, but Langheier teaches:
	receive, from the client system…two or more user activities related to two of more user activities related to two or more of the meal plan, the workout plan, and the mindfulness plan;
	determine if data…from the photograph;
	[…]
	[…] extract…the data,
	identify the two or more user activities in the extracted data;
	(see, e.g., col. 10, lines 30-55 in regard to extracting multiple food items in food consumption data by, e.g., employing OCR to read a purchase receipt.  This is within the BRI of “two or more user activities related to two of more user activities related to two or more of the meal plan, the workout plan, and the mindfulness plan” (emphasis added), at a minimum, the food consumption data is evidence of whether the user is following the “meal plan”, as well as will have impact on both the “workout plan and the mindfulness plan” (and is thereby “related to” both of them) given that the user’s caloric intake may change the workout plan as well as make the user more or less worried/mindful about his her diet.)
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality taught by Langheier to the otherwise cited prior art, in order to help the user follow his or her life planning goals.

	
	Furthermore, Brier also fails to teach, but Kostyukov teaches:
			[receive a photograph containing text] (original degraded image – [0056], Fig. 2 (201))
			[determine if data can be extracted from the photograph] (blur and defocusing detector – [0051], [0067], Fig. 2 (207)),
			transmit a request to the client system for submission of another photograph if the data cannot be extracted from the photograph (issue a warning message to the user asking to take another photo – [0051]),
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of Brier to detect blur and defocus and to ask the user to take another photo, as taught by Kostyukov, to obtain an image more appropriate for OCR (Kostyukov; [0049]).
Regarding claim 22, modified Brier teaches all of the limitations of claim 21 above. Modified Brier fails to teach, but Bennett teaches:
	responsive to receiving a restaurant query from the client system (receive information indicating that the user has entered a particular restaurant – [0256], Fig. 5D (440)):
		detect a location of the user (user device with GPS – [0254]);
		calculate a current target B-count based on the meal plan (receive a consumed nutrient amount for each nutrient in the target nutritional profile for the user (i.e. current target B-count based on the meal plan – [0259], Fig. 5D (446)) and a time the restaurant query is received (consumption profile indicates all the foods the user has ;
		retrieve at least one result from a restaurant database that is maintained within the data storage system by the server (menu options received from a restaurant menus database organized within a database on a network – [0033], [0257]) based on the location of the user (receive menu options for the for the particular restaurant – [0257], Fig. 5D (442)) and the current target B-count, wherein the at least one result comprises a restaurant and at least one menu item corresponding to the current target B-count (optimize combinations of menu options (for the user’s target nutritional profile) – [0263], Fig. 5D (450));
		generate a user interface visually depicting the at least one result (inherent, in order to display the information, the display must be generated – [0263], Fig. 5D (452)); and
		transmit the user interface visually depicting the at least one result to the client system (output the selected combinations of menu options – [0263], Fig. 5D (452); specifying what the user interface displays is nonfunctional descriptive material, and the system of Bennett is capable of displaying the desired information because it retrieves a restaurant associated with a GPS location).

Regarding claim 23, modified Brier teaches all of the limitations of claim 21 above. Modified Brier fails to teach, but Bennett teaches:
	receive a list of one or more ingredients for a meal (create a combination food with ingredients – Fig. 19);
	calculate a B-count of the meal based on the list of the one or more ingredients (displays the total calories of the combination food, would inherently include macronutrients for the macronutrient aspect of the meal plan – [0338], Fig. 19 (Calories), [0197] (target level nutrients)); and
	generate a second user interface for display via the client system including a visual depiction of a macronutrient balance of the meal positioned adjacent to a visual depiction of an ideal macronutrient balance, and the calculated B-count (displays the target and actual levels of levels for the user of a nutrient, and the contributions by meal – [0347], Fig. 36C).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to create food combinations, calculate their nutrients, and to display the macronutrient contribution of a meal to the target, as taught by Bennett, so that the user can select the combination when logging the foods rather than having to add each food item individually (Bennett; [0338]), and to provide statistics.
	It is noted that although Bennett’s display of the target nutrient amount and meal contribution amount are not strictly “adjacent”, the limitations is interpreted to be merely a design choice regarding where elements are being displayed. The position of certain 
Regarding claim 24, modified Brier teaches all of the limitations of claim 21 above. Brier further teaches:
	adjust one or more of the meal plan, the workout plan, and the mindfulness plan responsive to the user progress (modifications to the custom plan are generated based upon the user’s progress – [0017], Fig. 1A (24)).
Regarding claim 29, Brier teaches these limitations.  See, e.g., Figure 2B and paragraph 44 in regard to the user entering wellness plan execution data which is then automatically included (“auto-populating”) into the user’s plan execution (see, e.g., Figure 3D).



Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over modified Brier as applied to claim 23 above, and further in view of Brown.
Regarding claim 25, modified Brier teaches all of the limitations of claim 23 above. Brier further teaches:
	wherein the user interface includes at least one graph visually … the user progress … towards health balance goals … and approved by the coach (see teaching by Wilson regarding claim 21 above), wherein the user and the one or more other users form a team supervised via the server by the coach (particular groups, such as university athletics or military personnel, would all have the same “coach” – [0039]).
	Modified Brier fails to teach, but Brown teaches:
	comparing the user progress to progress of one or more other users towards health balance goals selected by the one or more other users (health graphs to compare progress with others following a similar plan – [0092])
	Therefore, it would have been obvious to one of ordinary skill in the art at the time previous to when the invention was effectively filed to have modified the system of modified Brier to have progress graphs comparing the user’s progress with similar other user’s progresses, as taught by Brown, to provide a concise, simple to understand, and familiar format (Brown; [0092]) for presenting information, and to provide motivation to the individual as a result of competition (Brown; [0093]).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Brier,  in view of Wilson, in view of Brown, in view of Bennett (US 2013/0216982), and in view of Graham.
In regard to Claim 26, see rejections of Claims 1 and 21 made supra.
In regard to Claim 27, Bennett teaches GPS.
In regard to Claim 28, Graham teaches this functionality, see rejection of Claim 1 made supra.

Response to Arguments
	Applicant argues on page 17 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    206
    650
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Applicant includes limitations here that were not identified in the rejection as being part of the abstract idea.  E.g., a “network” as well as employing GPS to identify a user’s location are both identified as being elements claimed in addition to the abstract idea.



    PNG
    media_image2.png
    356
    662
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    644
    media_image3.png
    Greyscale

Applicant’s argument is not persuasive because Applicant claims are directed to collecting data, analyzing that data, and providing an output based on that analysis and such subject matter has been held to be patent ineligible by the CAFC in, e.g., Electric Power Group.  Applicant provides not basis or rationale as to why Applicant’s claimed subject matter is distinguishable from that of, e.g., Electric Power Group in this regard.



    PNG
    media_image4.png
    283
    662
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because Applicant claims directed to training an individual (to eat in a more healthy manner) by employing a computer program and such subject matter has been held to be patent ineligible in, e.g., the (non-precedential) CAFC decision in In re Noble Systems Corporation.
	Applicant argues on page 18 of its Remarks that its claimed subject matter is analogous to that of the Office’s Example 42.  Applicant’s argument is not persuasive because Applicant’s claimed invention does not concern medical providers sharing information over a network.



    PNG
    media_image5.png
    263
    680
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because employing a different way of making a mathematical calculation does not necessarily render patent eligible subject matter.  See, e.g., Parker v Flook in this regard.  Furthermore, Applicant does not claim a technological improvement because its abstract idea can be performed by human beings mentally and Applicant merely employs generic computing devices to embody that mental process.  See, e.g., the CAFC’s decision in Ultramercial in regard to what constitutes a technological improvement.



    PNG
    media_image6.png
    312
    658
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because the claimed GUI is employed for the generic, well-known, and conventional purpose of displaying information. That the information which is displayed is specific to Applicant’s abstract idea does not change this fact.  Applicant’s use of a GUI is distinguishable in that regard from, e.g., the improvement to a GUI claimed in Core Wireless in which the display of a range of data was improved on small cellphone displays.  Applicant claims no such improvement to the extent that Applicant’s claimed GUI only is employed to display the output of Applicant’s claimed abstract idea.
	Applicant argues on pages 21-22 that its invention is distinguishable from that of Bennett, however, it is unclear what relevance this has in regard to whether or not Applicant has claimed patent eligible subject matter under 101.  Applicant makes further arguments on page 22 but, likewise, does not provide any basis or rationale why they are relevant to whether or not Applicant has claimed patent eligible subject matter.


    PNG
    media_image7.png
    372
    651
    media_image7.png
    Greyscale

Applicant’s argument is not persuasive because Applicant’s invention does not make any generally applicable improvement to network systems in regard to transmitting and storage of information generally.  Instead, Applicant ostensibly claims a mental process that requires less information than some other processes.  That such a process, however, may require less storage space and/or bandwidth when it is embodied as a computer program is not an improvement to computer systems generally but is merely an artifact of embodying Applicant’s abstract idea on a generic computer system.  
	Applicant argues on pages 23-24 that its improves the “user experience,” however, Applicant does not provide any legal authority to support that this thereby renders patent eligible subject matter.



    PNG
    media_image8.png
    260
    652
    media_image8.png
    Greyscale

Applicant’s argument is un-persuasive because Bennett, as outlined in the 103 rejection made supra, teaches employing time-dependent target levels for various nutrients, each target indicating a macronutrient (carbohydrates, proteins, fats, etc.) (“predetermined macronutrient balance”) with a respective calorie content (“caloric content”), for a specific time of the day (“time-specific”).  See, e.g., paragraph 197.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715